 


113 HR 5536 IH: Candace’s Law
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 2d Session 
H. R. 5536 
IN THE HOUSE OF REPRESENTATIVES 
 
September 18, 2014 
Ms. Jackson Lee introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To encourage States to provide for enhanced sentencing penalties for persons convicted of committing, or attempting to commit, an act of domestic violence in the presence of minor children. 
 
 
1.Short titleThis Act may be cited as the Domestic Violence Enhanced Penalty Act of 2014 or as Candace’s Law. 
2.FindingsThe Congress finds as follows: 
(1)Approximately 1 in 4 women will experience domestic violence during her lifetime and every year, 1 in 3 women who is a victim of homicide is murdered by her current or former partner. 
(2)Every year, more than 3 million children witness domestic violence in their homes and children who live in homes where there is domestic violence also suffer abuse or neglect at high rates. 
(3)Children are more likely to intervene when they witness severe violence against a parent, which places them at great risk for injury or even death. 
(4)Girls who witness domestic violence are more vulnerable to abuse as teens and adults and boys who witness domestic violence are more likely to become adult abusers of their partners, their children, or both, thus continuing the cycle of violence in the next generation. 
(5)Most domestic violence incidents are never reported. 
(6)Family members, close friends, co-workers, and other persons close to a victim of domestic violence frequently observe things that lead to them to suspect that their loved one or colleague is being abused but do not feel they possess the knowledge and skills needed to provide constructive assistance that can make a real difference in the life of the victim. 
(7)Domestic violence costs the national economy more than $37 billion a year in law enforcement involvement, legal work, medical and mental health treatment, and lost productivity. 
3.Incentive for States to Enact Enhanced Sentencing Provisions for Persons Convicted of Committing Act of Domestic Violence in the Presence of a Minor Child 
(a)In generalFor each fiscal year after the expiration of the period of implementation specified in subsection (b), a State shall provide by law enhanced sentencing provisions for persons convicted of committing, or attempting to commit, an act of domestic violence in the presence of minor children. 
(b)Period for implementation by states 
(1)DeadlineEach State shall implement this section before 2 years after the date of the enactment of this Act. 
(2)ExtensionsThe Attorney General may authorize up to one 1-year extension of the deadline in paragraph (1). 
(c)Failure of state To comply 
(1)In generalFor any fiscal year after the end of the period for implementation under subsection (b), a State that fails, as determined by the Attorney General, to substantially implement this section shall not receive 20 percent of the funds that would otherwise be allocated for that fiscal year to the State under the Violence Against Women Act of 2000. 
(2)State constitutionality 
(A)In generalWhen evaluating whether a State has substantially implemented this section, the Attorney General shall consider whether the State is unable to substantially implement this section because of a demonstrated inability to implement certain provisions that would place the State in violation of its constitution, as determined by a ruling of the State’s highest court. 
(B)EffortsIf the circumstances arise under subparagraph (A), then the Attorney General and the State shall make good faith efforts to accomplish substantial implementation of this section and to reconcile any conflicts between this section and the State’s constitution. In considering whether compliance with the requirements of this section would likely violate the State’s constitution or an interpretation thereof by the State’s highest court, the Attorney General shall consult with the chief executive and chief legal officer of the State concerning the State’s interpretation of the State’s constitution and rulings thereon by the State’s highest court. 
(C)Alternative proceduresIf the State is unable to substantially implement this section because of a limitation imposed by the State’s constitution, the Attorney General may determine that the State is in compliance with this Act if the State has implemented, or is in the process of implementing, reasonable alternative procedures or accommodations that are consistent with the purposes of this Act. 
(D)Funding reductionIf a State does not comply with subparagraph (C), then the State shall be subject to a funding reduction as specified in paragraph (1). 
(3)ReallocationAmounts not allocated under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.) to a State for failure to substantially implement this section shall be reallocated under such subpart to States that have not failed to substantially implement this section or may be reallocated to a State from which they were withheld to be used solely for the purpose of implementing this section. 
(d)Definition of stateIn this section the term State shall have the meaning given such term in section 901(a) of Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3791(a) et seq.). 
 
